Citation Nr: 0008916	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-08 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for allergies, sinusitis, 
asthma, and bronchitis.

(The issue of basic eligibility for a program of vocational 
rehabilitation under the provisions of Chapter 31, Title 38, 
United States Code is the subject of a separate decision.)


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1986 to July 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision, the RO denied 
service connection for allergies, asthma, bronchitis, and 
sinusitis. 


FINDINGS OF FACT

1.  Competent medical evidence of a current diagnosis of 
allergies is not of record.

2.  Competent medical evidence of a current diagnosis of 
sinusitis is not of record.

3.  Competent medical evidence of a current diagnosis of 
asthma is not of record.

4.  Competent medical evidence of a current diagnosis of 
bronchitis is not of record.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for allergies is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The veteran's claim of entitlement to service connection 
for sinusitis is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The veteran's claim of entitlement to service connection 
for asthma is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  The veteran's claim of entitlement to service connection 
for bronchitis is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that his allergies and asthma were 
aggravated during service and that he developed due to such 
during service.

The Board is aware that there is congressional interest in 
this case.  The Board notes that the veteran failed to report 
for scheduled VA examinations on October 16, 1997 and 
November 4, 1997.  The VA has attempted to work with the 
veteran in the development of his claim; however, the veteran 
has failed to cooperate with the VA.  Thus, the Board has no 
choice but to deny his claims for service connection on the 
basis of failure to submit well grounded claims.  (Note: The 
Board has not denied the veteran's claims on the basis of 
failure to report to an examination under 38 C.F.R. § 3.655.)  

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).
 
To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates is required to 
provide a nexus between the inservice injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999). 

The evidence reflects that the veteran served as a gunner's 
mate and his medals include Southwest Asia Service Medal with 
2 Bronze stars.  However, the veteran has not claimed a 
disability as a result of combat duty, thus, 38 U.S.C.A. 
§ 1154(b) (West 1991) is not applicable in this case.

At the time of his August 1985 enlistment examination, the 
veteran did not report a medical history of asthma or 
allergies.  On evaluation, his lungs and chest were normal.  
In a July 1986 recruit screening examination, the veteran 
reported a history of asthma as a child.  He stated his last 
attack was 2-3 months ago.  The examiner called the veteran's 
father who confirmed that the veteran had a previous history 
of allergic asthma.  The veteran reported that he experienced 
wheezing till age 11, with several emergency room visits and 
breathing treatment, but none since that time.  He reported 
experienced mild wheezing with colds and strenuous exercise.  
The assessment was asthma prior to age 11, no history of 
asthma since though mild bronchitis symptoms with mild 
wheezing by history.  Service medical records show that the 
veteran received treatment for sinus congestion, bronchitis, 
sinusitis, allergic reactive airway disease, and seasonal 
allergic rhinitis.  The veteran's service medical records 
show that his last treatment for a respiratory problem during 
service was in January 1996.  At his June 1997 separation 
examination, the veteran reported experiencing sinusitis 
twice a year, having seasonal allergies, and a history of 
childhood asthma and adult asthma with no asthma attacks in 
the past year.  Evaluation of the lungs and chest were 
normal.

A September 1997 VA consultation sheet indicates that the 
veteran was scheduled for a pulmonary function test in 
November 1997 in association with his compensation and 
pension examination.  However, a November 1997 notation 
indicates that the veteran did not report to his appointment.  
A computer generated sheet, dated in November 1997, shows 
that the veteran failed to report for a VA general medical 
examination for compensation and pension purposes on October 
16, 1997, and thus all examinations were canceled. 

Upon review of the record, the Board notes that the veteran's 
service medical records show that he received treatment for 
allergic rhinitis, sinusitis, bronchitis, and reactive airway 
disease from 1988 to 1996 during service.  However, he has 
not brought forth evidence of current diagnoses of allergies, 
sinusitis, asthma, or bronchitis. Thus, the Board finds that 
the veteran's claims for service connection for allergies, 
sinusitis, asthma, and bronchitis are not well grounded.  See 
Caluza, supra.  

The Court has stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and held 
that "[i]n the absence of proof of a present disability[,] 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  Because there is no evidence of current and 
competent diagnoses of allergies, sinusitis, asthma, and 
bronchitis, the Board must deny the claims as not well 
grounded.  Id.; see also Caluza, 7 Vet. App. at 505.  The 
veteran is competent to report that on which he has personal 
knowledge, that is what comes to him through his senses.  
Layno, 6 Vet. App. at 470.  However, his assertion that he 
has allergies, sinusitis, asthma, and bronchitis are not 
competent and does not establish well grounded claim.  Chelte 
v. Brown, 10 Vet. App. 268 (1997).  His statements cannot 
serve to well ground the claim because the veteran is not 
competent to make such an allegation, as such require 
competent medical evidence which indicates that the claim is 
plausible or possible.  Caluza, 7 Vet. App. at 507; see also 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. 
Brown, 8 Vet. App. 384 (1995); Grottveit, 5 Vet. App. at 93.  
Accordingly, the claims for service connection for allergies, 
sinusitis, asthma, and bronchitis are denied.  38 U.S.C.A. 
§ 5107 (West 1991).

When addressing whether a claim is well grounded, after 
establishing the competency of the evidence, the veracity of 
the evidence is accepted.  The weighing and balancing of the 
evidence of record occurs at the merits stage.  Thus, the 
doctrine of doubt is not applicable where a claim is not well 
grounded as there is no evidence to weigh or balance.

Because there is no evidence of current disability, the Board 
does not address the presumption of soundness at this time.  


ORDER

Service connection for allergies, sinusitis, asthma, and 
bronchitis is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 
- 6 -


- 1 -


